The six thousand dollars was deposited "as security" to protect the landlord against loss and damage during the term of the lease as prescribed thereby. Many covenants of the lease, by express agreement of the parties, survive the judgment in the summary proceeding and the execution of the warrant thereon. (Michaels
v. Fishel, 169 N.Y. 381, 387; Hall v. Gould, 13 N.Y. 127,134; Anzolone v. Paskusz, 96 App. Div. 188; Feyer v.Reiss, 154 App. Div. 272; Slater v. Von Chorus, 120 App. Div. 16. ) This action, which was commenced within four months after the beginning of the leasehold term, is premature and cannot be sustained.
The other questions presented are not passed upon.
The order should be affirmed, with costs, and question certified answered in the negative.
HISCOCK, Ch. J., CHASE, CUDDEBACK, HOGAN, POUND, McLAUGHLIN and ANDREWS, JJ., concur.
Order affirmed.